Citation Nr: 1631246	
Decision Date: 08/05/16    Archive Date: 08/12/16

DOCKET NO.  13-21 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for the Veteran's service-connected lumbosacral spine disability.

2.  Entitlement to a separate rating for a lower extremity neurological disability, as secondary to the service-connected lumbosacral spine disability.

3.  Entitlement to service connection for a sleep disability.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States



WITNESSES AT HEARING ON APPEAL

Veteran and his father


ATTORNEY FOR THE BOARD

P. Lopez, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 2009 to April 2010. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which granted service connection for lumbosacral strain with degenerative disc disease at L5-S1, assigning a rating of 10 percent, effective April 29, 2010.  It also denied service connection for a sleep disorder.  

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a video conference hearing held in April 2016.  A transcript of that hearing is of record. 

At the Board hearing, the Veteran indicated that he was not working, in part because of his service-connected spine disability.  He also stated that he had applied for Social Security Administration (SSA) benefits.  See April 2016 Board hearing transcript at 16.  The RO last adjudicated the issue of a TDIU in an April 2016 rating decision, which denied entitlement.  Notwithstanding, a claim for a TDIU is under the Board's jurisdiction as part and parcel of the appeal from the rating assigned for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

Also at the Board hearing, the Veteran reported that his low back pain travels down his right leg.  See April 2016 Board hearing transcript at 8.  VA treatment records show a diagnosis of radiculopathy.  As the rating criteria for the spine provides for separate evaluations for objective neurologic abnormalities, the issue of a separate award of service connection for a lower extremity neurological disability is under the Board's jurisdiction as part and parcel of the underlying claim of a higher rating for the back.  Note (1) of the General Rating for Diseases and Injuries of the Spine.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking a higher rating for his service-connected spine disability.  He last underwent a VA examination for his spine disability in September 2011.  At his Board hearing, he questioned the adequacy of the September 2011 VA examination.  See April 2016 Board hearing transcript at 3.  In this regard, he stated that the examiner did not conduct range of motion testing.  As to current symptoms, he reported daily low back pain (described as stabbing and aching) that travels down his right leg.  Id. at 8.  Significantly, he stated that his spine disability had worsened since the VA examination.  Id. at 5.  VA must provide a new examination with consideration of all pertinent evidence when there is an indication that the record does not adequately reveal the current state of the claimed disability.  Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007).  On remand, VA should afford a new VA examination of the spine, preferably conducted by an orthopedist. 

As stated in the introduction, the Veteran has reported low back pain that travels down his right leg, and the Board has found that the issue of a separate rating for lower extremity neurological disability is part and parcel of the claim of an increased rating for the spine.  VA treatment notes from August and November 2013 show a diagnosis of chronic back pain with associated radiculopathy and a finding of chronic right L5 radiculopathy, based on a July 2013 EMG.  See VA treatment records received July 14, 2014 (in Virtual VA).  Accordingly, VA should also provide a neurological examination to determine the nature and etiology of any current lower extremity neurological disability, to include whether it is related to the service-connected spine disability or otherwise related to service.

The Veteran is also claiming service connection for a sleep disability (claimed as sleep disturbances).  See August 2010 statement.  VA treatment records show that the Veteran has been prescribed medication to help him sleep.  At his Board hearing, he stated that his sleep problems have a lot to do with his back pain.  See April 2016 Board hearing transcript at 21.  He also testified that he began to experience sleep problems in service.  Id. at 19.  An August 2011 VA examination considered whether the Veteran's claimed sleep disability is related to his spine disability.  The examiner noted a positive history of sleep apnea, based on reports of daytime hypersomnolence and sleep disruption.  The examiner opined that the Veteran's sleep disturbances are not related to his back condition.  The examiner reasoned that he could not detect a back condition severe enough to cause serious sleep disruption by itself.  This opinion is inadequate for several reasons.  First, it did not provide a clear diagnosis for the claimed sleep disability.  Second, it did not consider the Veteran's reported onset of symptoms in service.  Finally, it only addressed the question of secondary service connection.  Therefore, an adequate opinion is not of record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120 (2007).

As stated in the introduction, the Veteran stated at the April 2016 Board hearing that he had applied for SSA benefits.  He also stated that he was not working, partially due to his service-connected spine disability.  VA is required to obtain relevant SSA records that relate to the injury for which the appellant is seeking benefits and have a reasonable possibility of helping to substantiate the claim.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  As it is plausible that any outstanding SSA records may be pertinent to Veteran's claim, they should be requested. There is no indication that the RO has made efforts in this regard.

With regard to the TDIU claim, the examiner should comment on the expected limitations that each service-connected disability would impose in the workplace.

Accordingly, the case is REMANDED for the following action:

1.  Obtain from the Social Security Administration the records pertinent to the Veteran's claim for Social Security disability benefits as well as the medical records relied upon concerning that claim. 

2.  Thereafter, schedule the Veteran for VA examination to determine (1) the current severity of his service-connected lumbosacral spine disability, (2) the nature and etiology of his claimed sleep disability, and (3) the impact of his service-connected disabilities on his employability.  Review of the claims file should be noted in the examiner's report.

(a)  For the increased rating claim, measure and record the current level of disability in the Veteran's lumbosacral spine.  Range of motion testing (active and passive) should be conducted, and the examiner should note the point at which the Veteran experiences pain, if applicable.  The examiner should also state whether there is any additional loss of function upon repetitive movement, due to factors such as pain, weakness, fatigability, and loss of endurance.  If so, the examiner should indicate the extent of such loss of function, in degrees.  If the Veteran reports flare-ups in symptoms, the examiner should provide an opinion on the degree of impairment during any flare-ups, in degrees of lost motion.

To the extent possible, distinguish pain or other symptoms caused by the Veteran's spine disability from pain or symptoms caused by any other source, to include neurological impairment associated with the spine disability.

Also, measure and record any neurological abnormalities associated with the spine disability, including but not limited to any bowel or bladder impairment.  Summarize the level of impairment due to any symptoms in the lower extremities as mild, moderate, moderately severe, or severe incomplete paralysis, or total paralysis.

(b)  For the raised issue of a lower extremity neurological disability, the examiner should respond to the following:

(i)  Identify any current lower extremity neurological disability.

(ii)  Is any current lower extremity neurological disability as least as likely as not (probability of 50 percent or more) related to service?  

(iii)  If not, is any current lower extremity neurological disability at least as likely as not proximately due to, or a component of, Veteran's service-connected low back disability?  

(iv)  If not, then is it at least as likely as not that any current lower extremity neurological disability has been aggravated (permanently worsened beyond it natural progression) by his service-connected low back disability?  

If aggravation is found, the examiner should also state, to the extent possible, the baseline level of disability prior to aggravation.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.

The examiner should explain the reasons for any opinion offered.  The examiner must consider lay reports from the Veteran along with pertinent medical evidence, including medical literature submitted by him.  If the examiner cannot offer an opinion without resort to speculation, he or she should explain why and state what additional evidence, if any, would be required to offer an opinion.

(c)  For the issue of a sleep disability, the examiner should respond to the following:

(i)  Identify any current sleep disability, to include sleep apnea.

(ii)  Is any current sleep disability as least as likely as not (probability of 50 percent or more) related to an event, disease, or injury in service?  Please consider the Veteran's statement at the April 2016 Board hearing that he began to experience sleep problems in service.  

(iii)  If any current sleep disability is not directly related to service, is it as least as likely as not (probability of 50 percent or more) proximately due to any of his service-connected disabilities, either individually or in combination?  

(iv)  If not, then is it at least as likely as not that the sleep disability has been aggravated (permanently worsened beyond it natural progression) by any of his service-connected disabilities, either individually or in combination?  Please consider the Veteran's testimony at the April 2016 Board hearing, suggesting a link between his claimed sleep disability and his service-connected spine disability.

If aggravation is found, the examiner should also state, to the extent possible, the baseline level of disability prior to aggravation.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.  

The examiner should explain the reasons for any opinion offered.  The examiner must consider lay reports from the Veteran along with pertinent medical evidence, including scientific literature submitted by him.  If the examiner cannot offer an opinion without resort to speculation, he or she should explain why and state what additional evidence, if any, would be required to offer an opinion.

(b)  For purposes of the TDIU claim, the examiner is requested to describe the functional impairment caused by each of the service-connected disabilities and to state how they might impact the Veteran's ability to work.  Consideration should be given to the Veteran's level of education, special training, and previous work experience

3.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case before returning the case to the Board, if otherwise in order. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  All claims remanded for additional development or other appropriate action must be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Eric S. Leboff
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




